Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the arguments and amendment of the applicant.  Responses to the arguments of the applicant appear after the first rejection to which they are directed.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Nara et al. 5965301.
Nara et al. 5965301 illustrates the process of their invention in figures 1 and2, where a transparent substrate (110) has a defect (120) on it, where the peripheral region rectangular 

    PNG
    media_image1.png
    139
    190
    media_image1.png
    Greyscale

	The examiner holds that the partially corrected defect shown in figure 6B which includes the gallium stained substrate in the square region bounded by 330A and has a measured decrease of 10% in light transmittance meets the claim limitations. 
	The reference shows a mask layer (320) with a square opening on the substrate (310) and the scattering bar (330A) which includes the gallium stained substrate.
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. JP 2008-046624, in view of Kim et al. 20080090156.

Kim et al. 20080090156 in figure 4  shows the circuit pattern to be printed (250a) on the substrate (210) with assist patterns (260) on either side to correct the pattern projected by the mask [0047-0049]. This is an improvement over the prior art of figure 1, which are difficult to form accurately using electron beams and have a tendency to collapse due to their small size [0006-0007].   
It would have been obvious to one skilled to modify the masks of Kawaguchi et al. JP 2008-046624 by forming the scattering elements recessed into the substrate as taught by Kawaguchi et al. JP 2008-046624 to make the mask more suitable for cleaning without damaging the scattering features.
	The rejection now addresses the embodiment where the masking layer is on the substrate and the sub-resolution (scattering bars) features are embedded in the substrate to make these patterns more durable to cleaning and resistant to collapse.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shima et al. JP 2009-009058, in view of Kim et al. 20080090156.
Shima et al. JP 2009-009058 illustrates in figure 8(a) a square opening with a centered square and a centered square ring blocking part of the light. These are considered scattering bars as they reduce the light transmitted, but are not printed out. Figure 8(b) illustrates a square opening with a 3x3 array of squares centered within it.

The rejection now addresses the embodiment where the masking layer is on the substrate and the sub-resolution (scattering bars) features are embedded in the substrate to make these patterns more durable to cleaning and resistant to collapse.


Claims 1and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanemitsu JP 2011128483, in view of Chang et al. 20190163051 and Kim et al. 20080090156.
Kanemitsu JP 2011128483 teaches a mask correction process with respect to figure 2, a mask with a white defect (13) in the central mask element (12b) of the three shown (12a, 12b, 112c) on the substrate (11) [0015]. Figure 5a,5b, 7a and 9a show masks with the correction feature (18). The process is described with respect to the flow chart of figure 1, where the mask (10) of figure 2 with the white defect with a width (a) and a length (b) in the light shielding pattern (12).  The projected images of this mask are shown in figures 3 and 4.  The defect is determined to have dimensions which are larger than the allowed variation (S).  Figures 5a and 5b show where the white defect has been corrected by the addition of the rectangular correction feature (18) which reduces the transmittance between the masks elements 12a and 12b adjacent the white defect (13). To determine the placement and dimensions of the rectangular correction feature (18), the exposure is simulated with the time domain difference method [0014-0046].  The correction patterns are formed by depositing Cr using an electron beam decomposition of 
Chang et al. 20190163051in figures 1E, 1E-1,1E-2 and 2-4 and 12A.  Figure 14C shows a mask with a mask pattern on the surface, figure 14D shows the addition of grooves/recesses 1410r and figure 14E shows the filling of the grooves. The square mask field is shown in the figures.
It would have been obvious to one skilled in the art to modify the process of correcting photomasks using the bar (18) of Kanemitsu JP 2011-128483 to correct the mask pattern defects such as those defined by 12a,12b,12c (where 12b has a defect of length b) shown in figures 5a and 5b and having widths which result in small variation outside the S range as illustrated in figure 4 due to the variation in width (a) as determined using time domain based simulations as discussed at [0034,0035,0053,0055,0074,0145] of Kanemitsu JP 2011-128483, which is indicative of a small width defect within the 10-25 nm range needing correction by forming recesses in the substrate adjacent to the mask defect and filling them in a manner similar to that shown in Chang et al. 20190163051 entirely recessed into the substrate rather than feature 13 formed on the substrate as shown in figure 5 of Kanemitsu JP 2011-128483 to prevent the collapse of these fine/narrow features as taught in Kim et al. 20080090156, particularly in view of the recesses shown in figures 24 and 25 of Kanemitsu JP 2011-128483 to correct for the error in periodicity discussed in Kanemitsu JP 2011-128483 which is based upon the amounts of light between the printed features being the same which requires the scattering bar and the defect to have similar sizes so they block the same amount of light.  The correction is shown between two 
In response to the arguments of 12/23/2020, claim 1 states that the 10-25 nm refers to the dimension of the defect, but does not require a direct measurement of the defect to determine if it is within the 15-25 nm range.  It the S is within the acceptable range, the examiner holds that the defect is less than 10 nm in width and no correction is needed.  If it is just outside the S range as in figure 4 of Kanemitsu JP 2011128483, the defect is within the 10-25 nm range required by the claims.  The examiner holds that the measurement of the S is an optical simulation as discussed at [0044-0046] used in determining of the dimension is within the 10-25 nm suitable range for correction using a scattering bar.  The determination of the size of the defect recited in the claims does not require a direct measurement of the size of the defects, but may be inferred to be within the 10-25 nm range based upon the optical simulation being just outside the acceptable S range which is a small enough variation to permit correction with the scattering bar (13) of Kanemitsu JP 2011128483. 

Claims 1and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanemitsu JP 2011128483, in view of Chang et al. 20190163051 and Kim et al. 20080090156, further in view of Zhao et al. 20150364415.
Zhao et al. 20150364415 teaches that scattering bars can have widths of 15-30 nm [0037]. 
In addition to the basis above the examiner asserts that in the process rendered obvious by the combination of Kanemitsu JP 2011128483, Chang et al. 20190163051 and Kim et al. 20080090156 to reduce the amount of light to within the acceptable S range, a light blocking feature (13) with a similar light blocking thickness to the light shielding element having the reduced width (defect) would need to have S is within the acceptable range the width of the defect is inherently below 10 nm and when correction is needed the width of the scattering bar is 15-30 nm taught in Zhao et al., which is the same as the width of the defect and it is placed as discussed in Kanemitsu JP 2011128483 .  When S is just outside the range, the width is in the lower end of this range.  The fundamental assertion is that the reduce the S to within the acceptable range, the light scattering element (13) would have to block the same amount of light as the excess transmitted due to the defect, which would require them to have similar dimensions and therefore the defect with would have to be 15-30 nm based upon known the known scattering bar widths of Zhao et al.  The rejection stands.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark F Huff can be reached on 571-272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737


/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 15, 2021